United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-1909
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                             Lonnie Wade Sigler

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                  Appeal from United States District Court
                for the Northern District of Iowa - Ft. Dodge
                               ____________

                          Submitted: April 9, 2018
                            Filed: July 10, 2018
                               [Unpublished]
                               ____________

Before SMITH, Chief Judge, WOLLMAN and LOKEN, Circuit Judges.
                             ____________

PER CURIAM.
      Lonnie Sigler appeals the district court’s1 re-imposition of two special
conditions of supervised release at his resentencing. He argues that they are onerous
and unnecessary. Finding no plain error, we affirm.

                                   I. Background
       In October 2011, Sigler pleaded guilty to the charge of felon in possession of
a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court
accepted his plea and sentenced him—as an armed career criminal—to 142 months’
imprisonment. The court then credited Sigler 26 months for time served, resulting in
a reduced sentence of 116 months. Sigler also received a five-year term of supervised
release, and the court imposed two special conditions. The first required substance
abuse testing and treatment. The second required a mental health evaluation and
treatment when deemed necessary.

       In April 2016, in the wake of Mathis v. United States, 136 S. Ct. 2243 (2016),
Sigler moved to vacate and to correct his sentence pursuant to 28 U.S.C. § 2255. The
government and the district court agreed that post-Mathis, Sigler no longer qualified
as an armed career criminal. At Sigler’s resentencing hearing, the district court noted
Sigler’s long history of theft, drug charges and convictions, and many revocations
while under supervision. The court also took account of Sigler’s extensive history of
drug and alcohol abuse, marijuana and methamphetamine addiction issues, and a
childhood history of verbal and physical abuse. Additionally, the undisputed
presentence report indicated that Sigler suffers from depression and Attention Deficit
Hyperactivity Disorder (ADHD). The court vacated the initial judgment and
resentenced Sigler to time served—nearly 90 months’ incarceration—and three years
of supervised release. The district court then imposed the same conditions of



      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.

                                         -2-
supervised release as those at Sigler’s original sentencing, including the two special
conditions. Sigler did not object to the imposition of the conditions.

                                     II. Discussion
       Sigler now argues on appeal that the two special conditions are both onerous
and unnecessary. “We review the terms and conditions of supervised release for plain
error when the defendant fails to raise an objection to those terms.” United States v.
Henkel, 358 F.3d 1013, 1014–15 (8th Cir. 2004) (citing United States v. Ristine, 335
F.3d 692, 694 (8th Cir. 2003)). The district court plainly errs if it “deviates from a
legal rule, the error is clear under current law, and the error affects the substantial
rights of the defendant.” Id. at 1015 (citations omitted).

       “Sentencing judges have discretion to impose special conditions of supervised
release so long as the conditions are reasonably related to the sentencing factors
enumerated in 18 U.S.C. § 3553(a), involve no greater deprivation of liberty than is
reasonably necessary, and are consistent with the Sentencing Commission’s pertinent
policy statements.” United States v. Sherwood, 850 F.3d 391, 394 (8th Cir. 2017)
(quoting United States v. Cooper, 171 F.3d 582, 585 (8th Cir. 1999)).

      A condition is reasonably related if tailored to “the nature and
      circumstances of the offense, the defendant’s history and characteristics,
      the deterrence of criminal conduct, the protection of the public from
      further crimes of the defendant, and the defendant’s educational,
      vocational, medicinal[,] or other correctional needs.”

United States v. Bender, 566 F.3d 748, 751 (8th Cir. 2009) (quoting United States v.
Crume, 422 F.3d 728, 733 (8th Cir. 2005)). A special condition need not “be related
to all of the statutory factors, but rather they are to be weighed independently.”
United States v. Camp, 410 F.3d 1042, 1046 (8th Cir. 2005) (citation omitted). We
encourage “individual findings” on each imposed special condition, but we need not
vacate the condition “where the basis for the special condition can be discerned from

                                         -3-
the record.” United States v. Hart, 829 F.3d 606, 609 (8th Cir. 2016) (citing United
States v. Schaefer, 675 F.3d 1122, 1124 (8th Cir. 2012)). However, where mental
health is concerned, “the district court must have reason to believe the defendant is
in need of [evaluation and/or treatment].” United States v. Fenner, 600 F.3d 1014,
1026 (8th Cir. 2010) (citing United States v. Conelly, 451 F.3d 942, 945 (8th Cir.
2006)).

       Sigler says the district court erred when it re-imposed the same supervised
release conditions from the original sentencing. Sigler believes he has already
sufficiently complied with the conditions. He voluntarily participated in a Residential
Drug Abuse Program while incarcerated, which required him to participate in drug
testing and treatment. To impose the condition again, he asserts, is unnecessary and
duplicative. As to the mental health condition, he contends imposing evaluation and
treatment is at odds with the court’s decision not to require him to live in a halfway
house post-release.

       We are unpersuaded by Sigler’s argument. He must do more than show that the
conditions at resentencing are the same as at the initial sentencing. The district court
was not obligated to conclude that Sigler had no need of the release conditions
prospectively. Sigler fails to explain why the special conditions are onerous. Further,
the district court did not impose the same conditions mechanically. Rather, the court
carefully considered Sigler’s undisputed long history of drug addiction and abuse
issues, as well as his multiple drug relapses. Sigler also continues to suffer from
ADHD and depression, and these conditions support the district court’s decision to
require mental health evaluation and treatment, as necessary. The court’s decision to
forego requiring residency at a halfway house post-incarceration is not irreconcilably
in conflict with its requirement of mental health and substance abuse monitoring and
treatment.




                                          -4-
      Because the district court carefully considered Sigler’s substance abuse and
mental health problems, and because the two special conditions of supervised release
comport with 18 U.S.C. § 3553(a), we find no plain error. See Sherwood, 850 F.3d
at 394.

                                  III. Conclusion
      Affirmed.
                      ______________________________




                                        -5-